     Case 3:20-cv-01372-TAD-KLH Document 54-2 Filed 02/05/21 Page 1 of 4 PageID #: 325


Jennie Pellegrin

From:                 Jennie Pellegrin
Sent:                 Thursday, November 19, 2020 2:10 PM
To:                   Donecia Banks-Miley
Cc:                   Allison Faulk; Beth Bloch; Steven Oxenhandler
Subject:              RE: Activity in Case 3:20-cv-01372-TAD-KLH Bowman v. Sheriffs Office Ouachita Parish et al
                      Amended Complaint


Thank you for the reply and clarification.

On a separate note, we do not object to your request for additional time to file your opposition to our pending Rule
12(b) motion. I meant to notify you of that in writing in response to a request you previously made but apparently failed
to transmit that word to you. I apologize for that.




JENNIE P. PELLEGRIN
ATTORNEY

P: 337 237 7000 D: 337 272 0389
C: 337 288 6039 F: 337 272 0353
jpellegrin@NeunerPate.com

One Petroleum Center
1001 West Pinhook Road, Suite 200
Lafayette, LA 70503


    NeunerPate.com          Bio         V-Card




From: Donecia Banks‐Miley <dbmiley@pwblaw.net>
Sent: Thursday, November 19, 2020 12:42 PM
To: Jennie Pellegrin <jpellegrin@neunerpate.com>
Cc: Allison Faulk <afaulk@neunerpate.com>; Beth Bloch <bbloch@neunerpate.com>; Steven Oxenhandler
<soxenhandler@goldweems.com>
Subject: Re: Activity in Case 3:20‐cv‐01372‐TAD‐KLH Bowman v. Sheriffs Office Ouachita Parish et al Amended Complaint

CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you recognize the
sender and know the content is safe.


Good afternoon Jennie,

To clarify, the only parties who we intended to dismiss are Ouachita Parish Sheriff's Department agency and
Metro Narcotics. All other parties remain. We have added in insurance companies for all other remaining
parties and listed their identities as ABC Insurance until all can be ascertained. As they are revealed, we will
file for leave to amend once again. This case is unique because of the multiple parties involved and who are
                                                                 1
                                                           EXHIBIT B
                                                            PAGE 1
     Case 3:20-cv-01372-TAD-KLH Document 54-2 Filed 02/05/21 Page 2 of 4 PageID #: 326

apart of the "SCAT Team", which also means that their insurers must be joined into the suit. Sheriff Jay Russell
and Deputy Ginn are still parties to the suit even though OPSD is being dismissed.

Further, Monroe Police Department and the City of Monroe are also still in the suit. I attempted to note this
by stating that all aspects of the Original Complaint be restated herein.

"The original complaint as set forth in paragraph 1‐50, including unnumbered paragraphs beginning
“Wherefore, Petitioner” are restated and re‐averred if recited full herein."

I am now requesting a 14‐day extension of time respond to your motion to dismiss. Please respond in writing
via email as the rules state that I need consent in writing. If you need further clarification, please let me know.
318‐512‐1417.

From: Jennie Pellegrin <jpellegrin@neunerpate.com>
Sent: Thursday, November 19, 2020 12:20 PM
To: Donecia Banks‐Miley <dbmiley@pwblaw.net>
Cc: Allison Faulk <afaulk@neunerpate.com>; Beth Bloch <bbloch@neunerpate.com>; Steven Oxenhandler
<soxenhandler@goldweems.com>
Subject: FW: Activity in Case 3:20‐cv‐01372‐TAD‐KLH Bowman v. Sheriffs Office Ouachita Parish et al Amended
Complaint

Good afternoon, Donecia:

We received your amended complaint and wanted to inquire about who the remaining parties actually are intended to
be.

The attached amended seems to identify only DPSC and the Board of Supervisors, as well as many “John Doe” and “ABC
Insurance” defendants. Importantly, the complaint states this:




Yet, the amended complaint contains allegations wherein the Sheriff and Deputy Ginn specifically were mentioned, but
they do not appear to be listed as parties.

Also confusing is that the original lawsuit referred to the City of Monroe and the Monroe Police Department. Although
this amended complaint does not specifically name either of them, the amended complaint does refer to the Monroe
Police Department, you identify unknown insurers of both the City of Monroe and the Monroe Police Department and
nowhere state that either is being dismissed.

At this point, I don’t know who is in and who is out in terms of the parties. Therefore, I am writing in effort to clear up
my confusion/uncertainty about this and would welcome any insight you are able to share.

Thanks in advance for your response.

                                                              2
                                                         EXHIBIT B
                                                          PAGE 2
     Case 3:20-cv-01372-TAD-KLH Document 54-2 Filed 02/05/21 Page 3 of 4 PageID #: 327


Kindest regards,
Jennie




JENNIE P. PELLEGRIN
ATTORNEY

P: 337 237 7000 D: 337 272 0389
C: 337 288 6039 F: 337 272 0353
jpellegrin@NeunerPate.com

One Petroleum Center
1001 West Pinhook Road, Suite 200
Lafayette, LA 70503


    NeunerPate.com          Bio         V-Card




From: Reply@lawd.uscourts.gov <Reply@lawd.uscourts.gov>
Sent: Wednesday, November 18, 2020 11:30 AM
To: Clerk@lawd.uscourts.gov
Subject: Activity in Case 3:20‐cv‐01372‐TAD‐KLH Bowman v. Sheriffs Office Ouachita Parish et al Amended Complaint

CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you recognize the
sender and know the content is safe.



This is an automatic e‐mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e‐mail
because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing. However, if the referenced document is a transcript, the
free copy and 30 page limit do not apply.

                                                       U.S. District Court

                                                 Western District of Louisiana

Notice of Electronic Filing

The following transaction was entered by Banks‐Miley, Donecia on 11/18/2020 at 11:29 AM CST and filed on
11/18/2020
Case Name:          Bowman v. Sheriffs Office Ouachita Parish et al
Case Number:        3:20‐cv‐01372‐TAD‐KLH
Filer:              Aaron Larry Bowman
Document Number: 19

Docket Text:
AMENDED COMPLAINT Aaron Larry Bowman against Donovan Ginn, Louisiana State Police
Dept, Metro Narcotics Unit, City of Monroe, Police Dept City of Monroe, Sheriffs Office
                                                                 3
                                                           EXHIBIT B
                                                            PAGE 3
      Case 3:20-cv-01372-TAD-KLH Document 54-2 Filed 02/05/21 Page 4 of 4 PageID #: 328

Ouachita Parish, LA Dept of Public Safety & Corrections, Jay Russell, Police Dept University
of Louisiana Monroe, University of Louisiana System Board of Supervisors with Jury Demand
filed by Aaron Larry Bowman. (Attachments: # (1) Notice of manual attachment Jump Drive
with video footage (Exhibit B))(aty,Banks-Miley, Donecia)


3:20‐cv‐01372‐TAD‐KLH Notice has been electronically mailed to:

Ben L Mayeaux           bmayeaux@neunerpate.com, dortego@neunerpate.com

Brandon Wade Creekbaum                   brandon.creekbaum@ci.monroe.la.us, brownie.barbo@ci.monroe.la.us

Donecia Banks‐Miley             dbmiley@pwblaw.net

Elizabeth Bailly Bloch           bbloch@neunerpate.com, lmanuel@neunerpate.com

Jennie P Pellegrin          jpellegrin@neunerpate.com, afaulk@neunerpate.com

Jessica Welch Williams             jwill@pwblaw.net, welchsi@msn.com

Joshua J Dara , Jr         jdara@goldweems.com, brouse@goldweems.com, jpoole@goldweems.com

Michael J O'Shee           moshee@goldweems.com, dbrogden@goldweems.com

Steven M Oxenhandler               soxenhandler@goldweems.com, jpoole@goldweems.com

3:20‐cv‐01372‐TAD‐KLH Notice will not be electronically mailed to:

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1045083339 [Date=11/18/2020] [FileNumber=5331675‐
0] [94d96bc49e1f70a6040606ab8ccd443b6002cccf6491e61fed7c41db601567e62d
215a9247fa874d69823f73a761b343be226444256b37de5e86108d144788c9]]
Document description:Notice of manual attachment Jump Drive with video footage (Exhibit B)
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1045083339 [Date=11/18/2020] [FileNumber=5331675‐
1] [6b6e49f65547a28de700d9f2bc0ff391c42eadd2a144e8b2d887c133f0897fa3e7
5706754d58beb5e1205fe560095f6b518e8f214f3357a9a03a9e236e5e81c1]]




CONFIDENTIALITY STATEMENT

This e-mail and any files transmitted with it are confidential and are intended solely for the use of the individual or entity to whom they are addressed. This
communication may contain material protected by the attorney-client privilege. If you are not the intended recipient or the person responsible for delivering the e-
mail to the intended recipient, be advised that you have received this e-mail in error and that any use, dissemination, forwarding, printing, or copying of this e-mail
is strictly prohibited. If you have received this e-mail in error, please notify the sender at NeunerPate immediately by telephone at 337-237-7000 or fax to 337-233-
9450.



                                                                                   4
                                                                            EXHIBIT B
                                                                             PAGE 4
